                              2:17-cr-20037-JES-JEH # 368            Page 1 of 1                                                           E-FILED
                                                                                                                  Friday, 31 May, 2019 10:16:17 AM
          Trial                                                      Sentencing Trial                                 Clerk, U.S. District Court, ILCD

                        Threshold Determination                                     Weighing Determination

    Indictment                 Mental Intent Factor
                      The defendant                                          Aggravating                                      Mitigating
Count 1. Kidnapping   ! intentionally killed; and or                              Factors                                     Factors
Resulting in Death    ! intentionally inflicted serious bodily
                                                                              (Statutory &
[capital]             injury that resulted in the death; and or             Non statutory)
Count 2. False        ! intentionally participated in an act,
Statement             contemplating that the life of a person
[non-capital]         would be taken or intending that lethal
                      force would be used (victim died)
Count 3. False        ! intentionally and specifically engaged          Each juror must decide what weight or value is to be given to a particular
Statement             in an act of violence, knowing that the              Aggravating or Mitigating Factor in the decision-making process.
[non-capital]         act created a grave risk of death to a
                      person (constituted a reckless disregard
                      and victim died)
                                                                        Other (Non-Statutory)                               Mitigation
                                        and
                                                                            Aggravation
                        Statutory Aggravating Factor
                                                                     -Unanimous Finding                          -Individual Finding
                      ! The death, or injury resulting in death,     -Beyond a Reasonable Doubt                  -More Likely than Not
                      occurred during the commission of, or
                                                                     -Only those specifically listed             -Listed by Court or Identified
                      during the immediate flight from the
                      commission of, a kidnapping.                                                               by a Juror
                      ! Committed the offenses in an especially
                      heinous, cruel, and depraved manner in
                      that it involved torture or serious physical
                      abuse to the victim.
                                                                                   "shall consider whether all the aggravating
                      ! The defendant committed the offense
                      after substantial planning and                               factor or factors found to exist sufficiently
                      premeditation to cause the death of a                        outweigh all the mitigating factor or factors
                      person.                                                      found to exist to justify a sentence of death"

 Guilty                 Unanimously Found
                                                                          Unanimous                         Unanimous / Not Unanimous
 Not Guilty             Not Found Unanimously                               Death                                Life wo Release
